Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/17/2022 presents claims 26, 32, 33, and 37 as amended and claims 38-45 as withdrawn.  Claims 26-37 are currently pending examination.
	Claims 26-37 were previously rejected under 35 USC 112 (b) [Non-final, filed 03/18/2022, pages 2-3].  The amendment to the claims addresses each rejection such that the previously indicated grounds of rejection are withdrawn.
	The prior art rejections under 35 USC 103 are similarly withdrawn based on the claim amendments.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 26 is objected to because of the following informalities:  “setting the beam profile of the laser beam with a second ring-shaped focus that comprises an annular beam surface surrounding an inner beam-free region, melting the additional substance with the laser beam at the annular beam surface” should recite “setting the beam profile of the laser beam with a second ring-shaped focus that comprises an annular beam surface surrounding an inner beam-free region, and melting the additional substance with the laser beam at the annular beam surface” to make it clear that the melting step is distinct from the setting step.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26, as amended recites “setting a beam profile of the laser beam with a point focus or a first focus ring” and “setting the beam profile of the laser beam with a second ring-shaped focus” which does not appear to be sufficiently described in the originally filed specification.  As an initial matter, it is clear that the claimed “point focus or a first focus ring” and the “second ring-shaped focus” refer to the same “beam profile.”

    PNG
    media_image1.png
    225
    544
    media_image1.png
    Greyscale


	Figures 3 and 4 depict the claimed beam profile in which Figure 3 depicts point focus 43 and Figure 4 depicts ring focus 46. Paragraph 0057 (as published) states, with reference to Figure 3, that “the beam profile of the laser beam 31 has a point focus 43, which comprises a completely full circular profile.”  Paragraph 0071 discloses that the beam profile can be changed from “a ring focus 43 into a point focus 46 and vice versa” (it is understood that the specification in this paragraphs flips the reference characters).  Paragraphs 0073, 0074, and 0080 each details changing from a point focus to a ring focus, or vice versa, based on the gap size of gap 60.  

    PNG
    media_image2.png
    375
    450
    media_image2.png
    Greyscale

Paragraph 0058 states, with reference to Figure 4, that the beam profile of the laser beam has “a ring focus 46” which comprises “an annular beam surface 84.”  Paragraph 0075 states, with reference to Figure 9, states that the ring focus 46 results in an annular surface 84 having an inner, beam-free region 47 and an outer beam surface edge 85 and in which the focal point 83 “lies on the workpiece plane of the workpiece portions 61 and 62.”  
While the specification details changing the beam profile of the laser beam 21 from a point focus to a ring focus (and vice versa) based on the detected gap width of gap 60, the specification details that the ring focus (46) is the same for profile regardless of the outcome of the detection step.  That is, the specification lacks sufficient disclosure of the ring focus being, or otherwise including, a first and second ring focus.  Accordingly, claim 26 introduces subject matter not sufficiently described in the originally filed specification such that it is considered new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 26-37 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
Regarding claim 26, the recitation of “setting a beam profile of the laser beam with a point focus or a first focus ring” followed by “setting the beam profile of the laser beam with a second ring-shaped focus” renders the claim indefinite, for much of the same reasons detailed above.  Specifically, it is unclear if the “second ring-shaped focus” refers to the “first ring focus,” refers to a ring-shaped focus in addition to the first ring focus (for instance, concentric rings defining the annular beam surface), or if it refers to a distinct ring focus that is separate from the first ring focus.
	Regarding claim 32, the recitation of “substantially corresponding to the width of the joining gap or wider” renders the claim indefinite as it is unclear whether “the width of the joining gap” refers to the detected gap width or to another gap width.
	Regarding claim 36, the recitation of “the beam profile of the laser beam is formed with a ring focus” renders the claim indefinite as it is unclear if the “ring focus” is intended to refer to the “first ring focus,” the “second ring-shaped focus,” or to another “third ring focus.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-29, 30-35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP 2015-178118) in view of Bea et al. (U.S. Publication 2010/0206857).
	Regarding claim 26, Makino discloses method (method of laser welding a plurality of welding lines; Page 6, line 8) (Figs. 3, 4, 7) of laser welding a first (12) and a second workpiece portion (15) with a laser beam (solid state laser, gas laser, or YAG for producing beam 21; 10:17-22) guided along a joining gap (gap G of welding line 17; Page 8, line 16, Fig. 4) formed between the workpiece portions by a laser processing head (An output means 31 outputting a laser beam 21, moving means 32 and rocking means 33; Page 10, line 11), comprising: 

    PNG
    media_image3.png
    548
    684
    media_image3.png
    Greyscale

focusing the laser beam (21) with a processing optical system (a condenser lens; Page 10:18); 
supplying an additional substance (welding wire 35; Page 9:45, Fig. 7) aligned in relation (page 9:33-42; “it is preferable to supply the welding wire…such as when the width G of each welding line is wide”) to the joining gap (wire 35 is aligned relative to gap G); 
detecting at at least one gap width (dimensional width of width G) of the joining gap of the workpiece portions to be welded (9:33-42; “adjusting the supply and the supply rate of the welding wire, for example, a method of measuring the width G in front of the position where the laser beam 21 is irradiated in the welding direction and adjusting the supply and the supply rate of the welding wire based on the measurement result”) (measuring means 34, page 11:2-7 and 9-15, for instance a laser displacement meter or the like for measuring “center 17 a, a width G, and a root interval of each of the welding lines 17”); 
evaluating the detected at least one gap width (measured with measuring means 34) along the course (welding line 17) of the joining gap and comparing the detected at least one gap width (G) with at least one first gap size and at least one second gap size (9:44 to 10:6; “FIG. 6 is a diagram showing the relationship between the width G of the welding line 17 and the supply speed of the welding wire 35. For example, the supply speed is preferably adjusted to a range within a frame as illustrated. That is, it is preferable not to supply the welding wire 35 when the width G is less than a predetermined size, and to start supplying the welding wire 35 when the width G reaches a predetermined size. As width G which starts supply of welding wire 35, 0.2 mm is mentioned, for example. Further, the supply speed is preferably increased as the width G increases.”), wherein the first gap size comprises a gap width in which a welded seam  is formed without the additional substance (“preferable not to supply the welding wire 35 when the width G is less than a predetermined size”), and the at least one second gap size comprises a gap width with which the additional substance is supplied to form the welded seam for filling the joining gap (“to start supplying the welding wire 35 when the width G reaches a predetermined size”) (see also 12:19-27; “  In the supply means 36, whether or not the welding wire 35 is supplied and the supply speed are controlled by the control means 37. The presence or absence of the supply is adjusted by the measurement result measured by the measuring means 34, for example, the width G of the weld line 17 and the route interval. The supply speed is also adjusted by the measurement result measured by the measuring means 34, for example, the width G of the weld line 17 and the route interval. Based on the measurement results such as the width G of the weld line 17 and the route interval, the presence or absence of supply and the supply speed can be adjusted to achieve further appropriate welding” and 9:29-34, “As described above, the timing at which the laser output is increased / decreased, the laser output at the time of increase / decrease, the amplitude w and frequency of the oscillation, the supply timing and supply speed of the welding wire 35, and the like are controlled based on the measurement results of the measuring means 34. Thus, even when the center 17a, the width G, etc. of each welding line 17 changes in the welding direction, the welding can be appropriately performed.”); 
shutting down, with the detected at least one gap width being within the at least one first gap size, the supply of the additional substance to the joining gap during the laser welding (“it is preferable not to supply the welding wire 35 when the width G is less than a predetermined size”) [when width G is less than a predetermined size, the feeding of the feed wire 35 is stopped], and setting a beam profile of the laser beam (11:35-47; “In the output unit 31, the control unit 37 controls the time when the laser output is increased / decreased and the laser output at the time of increase / decrease. The time when the laser output is increased or decreased is controlled so that the laser output increases when the laser beam 21 irradiates the welding line 17, and the laser output decreases when the laser beam 21 does not irradiate the welding line 17. The time when the laser output is increased or decreased is basically controlled based on a preset frequency, and is adjusted by the measurement result measured by the measuring means 34, for example, the position of the center 17a of each weld line 17. The laser output at the time of increase / decrease is controlled based on, for example, a preset maximum value and minimum value of the laser output. For example, when the laser output is increased or decreased, the laser output is controlled by controlling the oscillator that oscillates the laser beam 21 provided in the output unit 31 with the control unit 37”) with a point focus (the beam spot of “21”; Fig. 7) or a first ring focus; and 
controlling, with the detected at least one gap width being within the second gap size (“to start supplying the welding wire 35 when the width G reaches a predetermined size”), the supply of the additional substance (35) to the joining gap (12:19-27; “In the supply means 36, whether or not the welding wire 35 is supplied and the supply speed are controlled by the control means 37. The presence or absence of the supply is adjusted by the measurement result measured by the measuring means 34, for example, the width G of the weld line 17 and the route interval. The supply speed is also adjusted by the measurement result measured by the measuring means 34, for example, the width G of the weld line 17 and the route interval. Based on the measurement results such as the width G of the weld line 17 and the route interval, the presence or absence of supply and the supply speed can be adjusted to achieve further appropriate welding” and 9:29-34, “As described above, the timing at which the laser output is increased / decreased, the laser output at the time of increase / decrease, the amplitude w and frequency of the oscillation, the supply timing and supply speed of the welding wire 35, and the like are controlled based on the measurement results of the measuring means 34. Thus, even when the center 17a, the width G, etc. of each welding line 17 changes in the welding direction, the welding can be appropriately performed.”), and setting the beam profile (the beam spot of “21”; Fig. 7) of the laser beam with a focus (11:35-47; “In the output unit 31, the control unit 37 controls the time when the laser output is increased / decreased and the laser output at the time of increase / decrease. The time when the laser output is increased or decreased is controlled so that the laser output increases when the laser beam 21 irradiates the welding line 17, and the laser output decreases when the laser beam 21 does not irradiate the welding line 17. The time when the laser output is increased or decreased is basically controlled based on a preset frequency, and is adjusted by the measurement result measured by the measuring means 34, for example, the position of the center 17a of each weld line 17. The laser output at the time of increase / decrease is controlled based on, for example, a preset maximum value and minimum value of the laser output. For example, when the laser output is increased or decreased, the laser output is controlled by controlling the oscillator that oscillates the laser beam 21 provided in the output unit 31 with the control unit 37”).
Makino further discloses melting the additional substance with the laser beam, but is silent on the beam profile of the laser beam having a second ring-shaped focus that comprises an annular beam surface surrounding an inner beam-free region and the melting occurring at the annular beam surface.
	Bea teaches that it is known in the art of laser welding (para. 0002; “a device and a method for laser processing, in particular for laser welding.”) (para. 0018 discloses the laser being a YAG laser) (See Figure 1A; laser source 10 generating beam 100) (figures 4-5, welding adjoining workpieces 20.1 and 20.2) to use a beam profile of the laser beam having a second ring-shaped focus (para. 0024; “The laser beam emitted by the resonator normally has a Gaussian intensity distribution and is transformed by an optical element into a beam with an annular intensity distribution.”) that comprises an annular beam surface surrounding an inner beam-free region (para. 0025; “the laser beam is transformed by the optical element into a laser beam having an annular intensity distribution in a plane that is perpendicular to the propagation direction. For example, the transformed laser beam can have an annular intensity distribution with a circular minimum or a zero intensity at the center of the plane that is perpendicular to the propagation direction. The intensity distribution can be circular around the center and have an internal diameter di and an external diameter da. Within an inner circle defined by diameter di, the intensity is very low or equal to zero. On the other hand, the annular intensity distribution can have a maximum intensity within a ring defined between the internal diameter di and the external diameter da.”) [Here, the inner circle defined by diameter di having an intensity equal to zero corresponds to an inner beam-free region, whereas the ring defined between the internal diameter di and the external diameter da, having maximum intensity corresponds to an annular beam surface surrounding the inner beam-free region].
	The advantage of using the beam profile of the laser beam having a second ring-shaped focus that comprises an annular beam surface surrounding an inner beam-free region of Bea is that for in doing so would introduce high intensity power into a rim area of the annular focus so that the material of the workpiece is not heated directly in the center which would prevent excessive heating and improve the quality of the weld seam (para. 0033) (see also paragraphs 0097-0099 detailing improving weld seam quality by using an annular beam).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makino with Bea, by replacing the beam profile/focus of the laser beam of Makino, with the teachings of Bea, in order to introduce high intensity power into a rim area of the annular focus so that the material of the workpiece is not heated directly in the center which would prevent excessive heating and improve the quality of the weld seam (para. 0033) (see also paragraphs 0097-0099 detailing improving weld seam quality by using an annular beam).
The combination, as detailed above, teaches each claimed limitation and, in combination, teaches that the additional substance (wire 35 of Makino) is melted at the annular beam surface (of Bea).
	Regarding claim 27, the primary combination, as applied in claim 26, teaches each claimed limitation including wherein detecting (Makino: measuring the width G) comprises detecting the joining gap by a sensor system ( measuring means 34) during a teach-in mode (the control status of adjusting the supply and the supply rate of the welding wire based on the measurement 39 result; Page 9:39-40 which means a teaching mode) for detecting the course (welding trajectory illustrated by solid-arrows in Fig. 4) of the joining gap or immediately before (measurement from “34” ahead of “21”; Fig. 7) introducing the welded seam coaxially relative to the laser beam or in advance.
Regarding claim 28, the primary combination, as applied in claim 26, teaches each claimed limitation.

    PNG
    media_image4.png
    467
    695
    media_image4.png
    Greyscale

Bea teaches wherein the first gap size (S) is selected based at least on a material thickness of the workpiece portions (20.1 and 20.2) to be welded, and the first gap size is smaller than the material thickness of the workpiece portions to be welded (as shown above in Figure 4) (para. 0098; “The modified laser beam 100' having the annular intensity distribution has an external diameter da which is wider than the gap S. During the welding process, the ring focus acts on the rim area of the workpieces 20.1 and 20.2 to melt the rim area. A melting bath is formed which is represented as a dashed line. As a result, in the case of weld seams with gaps between the workpiece 20.1 and 20.2, the melting bath flows together over the gap without breakouts occurring. The coupling efficiency is nevertheless very high when using an annular modified laser beam 100', given that the rim areas, which are melted by the ring focus, flow together in the melting bath. In this way, it is possible to weld structures with gaps by deep-penetration welding”), and wherein the first gap size (s) is equal to or less than a share of 15% of the material thickness of the workpiece portions to be welded (S is equal to or less than an amount of 15% of the thickness of 20.1 and 20.2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makino with Bea, by replacing the first gap size of Makino, with the teachings of Bea, in order to improve coupling efficiency.
Regarding claim 29, the primary combination, as applied in claim 28, teaches each claimed limitation including wherein the first gap size (S) is equal to or less than a share of 10% of the material thickness of the workpiece portions to be welded (S is equal to or less than an amount of 10% of the thickness of 20.1 and 20.2).





    PNG
    media_image5.png
    548
    684
    media_image5.png
    Greyscale

	Regarding claim 30, the primary combination, as applied in claim 26, teaches each claimed limitation including wherein the additional substance (Makino: welding wire 35;) is supplied to the joining gap (width G) in advance in the welding direction in relation to the beam axis of the laser beam (See Fig. 7, above, welding wire 35 is supplied in advance of the beam 21 in the welding direction).
	Regarding claim 31, the primary combination, as applied to claim 26, teaches each claimed limitation including wherein the additional substance (Makino: welding wire 35) comprises one of an additional wire (Makino: welding wire 35; Page 9:45, Fig. 7) supplied via a wire supply device (Makino: a supply means 36) or a powder supplied via at least one nozzle, to the laser beam (Makino: a laser beam 21).
	Regarding claim 32, the primary combination, as applied in claim 26, teaches each claimed limitation.
	Bea, as detailed in claim 26 above, teaches wherein forming the annular beam surface by the beam profile of the laser beam having the second ring focus comprises delimiting the inner beam-free region by an inner beam surface edge (para. 0025; “the laser beam is transformed by the optical element into a laser beam having an annular intensity distribution in a plane that is perpendicular to the propagation direction. For example, the transformed laser beam can have an annular intensity distribution with a circular minimum or a zero intensity at the center of the plane that is perpendicular to the propagation direction. The intensity distribution can be circular around the center and have an internal diameter di and an external diameter da. Within an inner circle defined by diameter di, the intensity is very low or equal to zero. On the other hand, the annular intensity distribution can have a maximum intensity within a ring defined between the internal diameter di and the external diameter da.”) [Here, the inner circle defined by diameter di having an intensity equal to zero corresponds to an inner beam-free region, whereas the ring defined between the internal diameter di and the external diameter da, having maximum intensity corresponds to an annular beam surface surrounding the inner beam-free region], 

    PNG
    media_image4.png
    467
    695
    media_image4.png
    Greyscale

said inner beam-free (di) region being substantially corresponding to the width of the joining gap (S) or wider, and an outer beam surface edge (external diameter da; para. 0098) of the annular beam surface covering two edges of the workpiece portions (20.1 and 20.2) to be welded.
	Regarding claim 33, the primary combination, as applied in claim 32, teaches each claimed limitation including wherein supplying the additional substance (Makino: welding wire 35) comprises supplying the additional substance (Makino: welding wire 35; Page 9:45, Fig. 7) in a beam surface portion of the annular beam surface of the laser beam (annular beam surface of Bea, in which the beam intensity is highest between di and da) that is formed by a region of the annular beam surface (see Fig. 4, above) that is in a front side of the annular beam in a direction along which the laser beam moves during laser welding (Makino; Figures 4 and 7), the additional substance (35) covering the joining gap (Makino: a width G).
	Regarding claim 34, the primary combination, as applied in claim 32, teaches each claimed limitation including further comprising heating (Makino: applying “21”; Fig. 7), in a beam surface portion of the annular beam surface (annular beam of Bea), a molten mass (Makino: “18”; Fig. 7) formed in an advance beam surface portion (Makino: the length of “18”; Fig. 7), said beam surface portion being behind and covering the joining gap (Makino: a width G).

    PNG
    media_image4.png
    467
    695
    media_image4.png
    Greyscale

	Regarding claim 35, the primary combination, as applied in claim 32, teaches each claimed limitation including further comprising setting (Makino: adjusting the amplitude w of the oscillation based on the center 17a; Page 8:19, Fig. 4) the width of a beam surface portion of the annular beam surface (external diameter of the annular beam of Bea) of the laser beam (Bea, 100’) above or below a plane (plane defined as a horizontal plane corresponding to and colinear with the bottom surface of 20.1 and 20.2) of the workpiece portions to be connected by a distance apart of the focal point, said beam surface portion covering the joining gap (Fig. 4 above).
	Regarding claim 37, the primary combination, as applied to claim 32, teaches each claimed limitation including wherein supplying the additional substance (Makino: welding wire 35; Page 9:45, Fig. 7) comprises supplying the additional substance to the joining gap (Makino: a width G; Page 11:3, Figs. 4, 7) by a supply device (Makino: a supply means 36; Page 11:17, Fig. 7), the supply device aligned on a supply axis (Makino: the vertical axial axis of “a supply means 36”; Page 11:17, Fig. 7) in relation to the joining gap, the method (Makino: method of laser welding; Page 6, line 8, Figs. 3, 4, 7) further comprising: 
coupling (sequentially irradiating; Page 6:15) the laser beam (Makino: “laser light”; Page 6:16) into a movement device (Makino: a moving means 32; Page 10:10) arranged on the housing (Makino: the outer wall of “32”; Fig. 7) by the housing and transferred into a beam axis (Makino: the body axis of “31”; Fig. 7) of the movement device; and 
rotatingly driving (Makino: rotate the output means 31 about an axis 44 parallel to the welding line 17; Page 10:44-45, Fig. 7) the beam axis (Makino: an axis 44 parallel to the welding line 17; Page 10:44-45, Fig. 7) of the movement device corresponding to the course (Makino: the direction of the solid arrows; Fig. 4) of the joining gap in the welding direction around the supply axis of the additional substance; and 
crossing (Makino: swinging a laser beam 21; Page 10:34, Fig. 4) the beam axis across the additional substance in the joining gap during the rotational movement of the movement device.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP 2015-178118) in view of Bea et al. (U.S. Publication 2010/0206857) and in further view of Chen (U.S. Publication 2005/0077276).
	Regarding claim 36, the primary combination, as applied in claim 32, teaches each claimed limitation except for wherein the beam profile of the laser beam  is formed with a ring focus by at least one of a 2-in-1 fiber, a 3-in-1 fiber, an axicon, or an N-in-1 fiber.
	While Bea teaches forming the laser beam into a ring focus using an optical element (for instance, vortex structure, para. 0024, or a reflective lens-para. 0042), Bea is silent on the use of a 2-in-1 fiber, a 3-in-1 fiber, an axicon, or an N-in-1 fiber.
	Chen teaches that it is known in the art of laser welding (para. 0002-0003) to use an axicon lens to produce a annularly shaped laser beam (para. 0009-0010).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Makino, as modified by Bea, with Chen, by substituting the optical element of Makino, as modified to produce an annular beam profile, with the axicon of Chen for in doing so would amount to a simple substitution of art recognized optical elements (reflective lens vs. axion) performing the same function of shaping a laser beam into an annular beam profile and the results of the substitution would have been predictable. (See MPEP 2144.06-II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761